RECEIVED
UNITED STATES DISTRICT COURT

MAY 15 2019 WESTERN DISTRICT OF LOUISIANA
west BBTNCT Gr LOUSIAN ALEXANDRIA DIVISION
MARK A. CASSON, CIVIL ACTION NO. 1:18-CV-1429-P
Plaintiff
VERSUS JUDGE DEE D. DRELL
MATT POWELL, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (Doc. 9), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that Casson’s claims against the Natchitoches Multi-
Jurisdictional Drug Task Force are DENIED and DISMISSED WITH PREJUDICE.
pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.

Se

/_—
THUS DONE AND SIGNED at Alexandria, Louisiana, this i 4 day of

Mr Y , 2019.

  

“. a

DEE D. DRELL
UNITED STATES DISTRICT JUDGE
